Citation Nr: 1603454	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974 and in the Alabama Army National Guard from June 1973 to June 1985, August 1985 to January 1986, September 1987 to June 1990, October 1991 to May 1997, and September 1997 to September 2003, with a total of 29 years of National Guard Service. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran has since moved and the RO in Montgomery, Alabama now has jurisdiction over this case. 

In June 2012 and May 2014, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's left knee condition is related to active duty, active duty training (ACDUTRA) or inactive duty for training (INACDUTRA).


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated in January 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  They also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, these letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The record indicates that the Veteran was also afforded a VA examination in July 2014, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiner indicated in the July 2014 VA examination report that the Veteran's electronic records and the claims file had been reviewed.  This examination also involved a thorough examination of the Veteran.  As such, the Board finds the July 2014 VA examination adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claim.

As stated above, this matter was previously remanded in June 2012 and May 2014.  The Board finds there has been substantial compliance with its May 2014 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, the Veteran had a period of active duty from October 1973 to February 1974 and had subsequent periods of service with the Alabama Army National Guard. 

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (1). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Id.  

In order to meet the basic eligibility requirements (veteran status) for service connection during non-active duty service, an individual must have become disabled due to an injury or disease incurred in the line of duty during active duty for training or have become disabled due to an injury incurred in the line of duty during inactive duty training. 

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of a period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998). 

The appellant's personnel records reflect that his only relevant service outside of the Alabama Army National Guard is a period of active duty from October 1973 to February 1974.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's in-service treatment records are silent for any complaints, treatment, or diagnosis of a left knee condition during Basic Training in 1973/1974.  In June 2002, the Veteran sought treatment for left knee pain related to surgery.  The medical note indicates the Veteran was recommended for light duty during his annual training.  A September 2004 Report of Medical Examination, does not reveal complaints or diagnosis of a left knee condition.

According to private treatment records from Wiregrass Medical Center, dated April 2000, the Veteran reported that he began to experience left medial knee pain in early March.  He stated he could not recall a specific incident or trauma.  He had some mild swelling but it was not recurrent.  He had no locking or giving way but he continued to have severe left medial knee pain, especially with squatting and other activities.  Following a physical examination, the Veteran was diagnosed with probable left medial meniscus tear.  A left knee arthroscopy was recommended.  

Private treatment records from the Southern Bone and Joint Specialists, dated in March 2000, reflect that the Veteran reported he experienced left medial knee pain two days prior.  He was at work when he laid a grill down but was "just standing and walking when he began to experience pain."  He had some slight swelling, no locking or giving way, and the pain did not radiate.  He denied any sensory changes and could not recall a specific antecedent trauma.  Imaging studies revealed no evidence of fracture or dislocation.

In April 2000, the Veteran returned to Southern Bone and Joint Specialist for treatment for continued left knee pain he described as severe.  He continued to have marked medial joint line tenderness.  There was no effusion.  Following physical examination and imaging studies, the impression was probable left medial meniscus tear.  

In May 2000, the Veteran was diagnosed with left medial meniscus tear and had no complaints.  A physical examination revealed the  Veteran's portals were benign.  There were no signs of infection, joints had no effusion and he had full range of motion with no instability.  The private orthopedist determined the Veteran was "doing great following knee arthroscopy."

In June 2000, the Veteran was diagnosed with a left medial meniscus tear.  The Veteran reported pain.  A physical examination revealed the Veteran had some medial tenderness, but it was mainly around his inferior medial scope portal.  The  Veteran was treated with an injection of a corticosteroid and local anesthetic into the knee and the scope portal. 

In October 2000 the Veteran complained of recurrent left knee pain.  The Veteran reported he was doing well until he stepped in a hole in his yard and twisted his knee and fell.  He was seen at the emergency room and there were concerns about his knee.  He had pain in his knee since, predominantly medial.  He had medial swelling and no locking or giving away.  The impression was left medial collateral ligament tear and possible retear of his medial meniscus.

Later that month, the Veteran stated his pain was a little worse and a knee brace did not help but made his foot swell a little.  An examination demonstrated the Veteran did not have tenderness over his medial collateral ligament or his medial joint line.  He had minimal pain or valgus stress which was markedly improved.  The Veteran had tenderness over his medial retinaculum and has a lot of pain with patella apprehension.  The private orthopedist noted the patella "seem[ed] to track nicely."  There was no effusion.  The impression was possible patellar subluxation with a healing medial collateral ligament tear following a fall after stepping into a hole.  

In November 2000, following an imaging study by a private orthopedist, the Veteran was diagnosed with left knee patellofemoral instability.  A radiograph of the knee was unremarkable.  The private orthopedist encouraged physical therapy for strengthening and mobilization.  The private orthopedist did not feel the Veteran needed another scope but considered conducting one if the Veteran did not improve within the next six to eight weeks.  

In January 2001, the Veteran was treated for left knee pain but reported it was improving.  A physical examination revealed the Veteran had no effusion, instability, and had full range of motion.  There was no joint line tenderness and he continued to have a little tenderness with his retinaculum.  The patella tracked nicely.  The Veteran did not have much pain with patellar apprehension on examination.  The private orthopedist determined that the Veteran's knee "look[ed] good.  I do not think that he needs any more surgery and I will be seeing him back on an [as needed] basis."

The Veteran was afforded a VA examination in July 2014 where a diagnosis of left knee meniscus tear was confirmed.  An imaging study revealed the knee joint space was slightly narrowed medially of both the knees.  There was no recent fracture or dislocation seen and the soft tissues appeared normal.  Following a physical examination, a review medical evidence of record, and the Veteran's lay statements, the VA examiner opined the Veteran's left knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran had bilateral mild degenerative joint disease of both knees and the left medial meniscus and medial joint line tear was repaired.  There was no evidence within the in-service treatment records of significant left knee injury that would cause this damage.  The VA examiner also opined that the left knee condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The VA examiner explained that the Veteran had left knee medial meniscus tear and medial joint line tear in 2000, and currently has bilateral mild degenerative joint disease of both knees.  The left knee did not show worse damage than the right knee on the x-rays.  The Veteran has minimal limitation of range of motion of the left knee and does not need any assistive devices.  Therefore, it was less than likely that the claimed left knee condition was aggravated beyond its natural progression.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current left knee condition, was not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the current left knee condition and his military service.  In addition, there is no evidence that the Veteran's current left knee arthritis manifested to a compensable degree within one year of separation from active service, which precludes a grant of service connection on a chronic disease presumptive basis.

Significantly, the July 2014 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.

The Board acknowledges the Veteran's contentions that his current left knee condition is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of current left knee condition is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a current left knee condition; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for a left knee condition is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


